 



Exhibit 10.1
DOLLAR FINANCIAL CORP.
SHARES
COMMON STOCK
($0.001 PAR VALUE)
UNDERWRITING AGREEMENT
February 22, 2007
Wachovia Capital Markets, LLC
375 Park Avenue (NY4070)
New York, New York 10152
Ladies and Gentlemen:
          Green Equity Investors II, L.P. (the “Selling Stockholder”) proposes,
subject to the terms and conditions stated herein, to sell to Wachovia Capital
Markets, LLC (the “Underwriter”) an aggregate of 5,490,000 shares (the “Shares”)
of common stock, $0.001 par value (“Common Stock”), of Dollar Financial Corp., a
Delaware corporation (the “Company”).
          1. Registration Statement and Prospectus. The Company has prepared and
filed with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-3 (File No. 333-139580) under the Securities
Act of 1933, as amended, and the rules and regulations of the Commission
thereunder (collectively, the “Securities Act”). Such registration statement, as
amended at the date hereof, including the exhibits and schedules thereto and the
information deemed pursuant to Rule 430B under the Securities Act to be part of
the registration statement at the time of its effectiveness, is herein referred
to as the “Registration Statement.” The Registration Statement has been declared
effective by the Commission. The Registration Statement includes a prospectus
prepared in accordance with Rule 415 under the Securities Act (the “Base
Prospectus”). A prospectus supplement reflecting the terms of the offering of
the Shares and other matters set forth therein has been prepared and will be
filed with the Base Prospectus pursuant to Rule 424 under the Securities Act.
Such prospectus supplement, in the form first filed after the date hereof
pursuant to Rule 424, is herein referred to as the “Prospectus Supplement.” The
Base Prospectus, as supplemented by the Prospectus Supplement, is herein
referred to as the “Prospectus.” Any preliminary prospectus (including any
preliminary prospectus supplement) relating to the Shares filed with the
Commission pursuant to Rule 424 under the Securities Act is herein referred to
as a “preliminary prospectus.” “Issuer Free Writing Prospectus” means an issuer
free writing prospectus, as defined in Rule 433 under the Securities Act, and
“free writing prospectus” means a free writing prospectus, as defined in
Rule 405 under the Securities Act.
          Any reference herein to the Registration Statement, the Base
Prospectus, any preliminary prospectus, the Time of Sale Disclosure Package (as
defined below) or the Prospectus shall be deemed to refer to and include the
documents incorporated by reference therein pursuant to Item 12 of Form S-3
under the Securities Act, as of the effective date of the Registration Statement
or the date of the Base Prospectus, such preliminary prospectus or the
Prospectus, as the case may be, and any reference to “amend,” “amendment” or
“supplement”

 



--------------------------------------------------------------------------------



 



with respect to the Registration Statement, the Base Prospectus, any preliminary
prospectus, the Time of Sale Disclosure Package or the Prospectus shall be
deemed to refer to and include any documents filed after such date under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), that are
deemed to be incorporated therein by reference.
          For purposes of this Agreement, all references to the Registration
Statement, the Base Prospectus, any preliminary prospectus, the Prospectus or
any amendment or supplement to any of the foregoing shall be deemed to include
the copy filed with the Commission pursuant to its Electronic Data Gathering,
Analysis and Retrieval System (“EDGAR”).
          At 4:30 p.m. (Eastern time) on the date hereof (the “Time of Sale”),
the Company had prepared the following information (collectively, the “Time of
Sale Disclosure Package”): (a) the Base Prospectus as amended and supplemented
immediately prior to the Time of Sale, (b) each Issuer Free Writing Prospectus
listed on Schedule I hereto, (c) the pricing information set forth on
Schedule II hereto and (iv) any other free writing prospectus that the parties
hereto shall hereafter expressly agree in writing to treat as part of the Time
of Sale Disclosure Package.
          2. Representations and Warranties.
          (a) The Company represents and warrants to, and agrees with, the
Underwriter as set forth below in this Section 2.
     (i) The Registration Statement has been declared effective by the
Commission under the Securities Act. The Company has complied with all requests
of the Commission, if any, for additional or supplemental information to the
Commission’s satisfaction. No order suspending the effectiveness of the
Registration Statement has been issued by the Commission and no proceeding for
such purpose or pursuant to Section 8A of the Securities Act against the Company
or related to the offering has been initiated or threatened or, to the best
knowledge of the Company, is contemplated by the Commission.
     (ii) As of the applicable effective date of the Registration Statement and
any amendment thereto, the Registration Statement complied and will comply in
all material respects with the Securities Act, and did not and will not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and as of the date of the Prospectus and any amendment or supplement
thereto and as of the Closing Date (as defined below), the Prospectus will not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; except that the
foregoing shall not apply to statements in or omissions from the Registration
Statement or Prospectus made in reliance upon and in conformity with information
relating to the Underwriter furnished to the Company in writing by such
Underwriter expressly for use in the Registration Statement or Prospectus, it
being understood and agreed that the only

 



--------------------------------------------------------------------------------



 



such information furnished by the Underwriter consists of the information
described as such in Section 9(c) hereof.
     (iii) Each preliminary prospectus filed as part of the Registration
Statement as originally filed or as part of any amendment thereto, or filed
pursuant to Rule 424(a) under the Securities Act, complied when so filed in all
material respects with the Securities Act, and did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.
     (iv) At the Time of Sale, the Time of Sale Disclosure Package did not, and
at the Closing Date will not, contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; except that the foregoing shall not apply to statements in or
omissions from the Time of Sale Disclosure Package made in reliance upon and in
conformity with information relating to the Underwriter furnished to the Company
in writing by such Underwriter expressly for use in the Time of Sale Disclosure
Package, it being understood and agreed that the only such information furnished
by the Underwriter consists of the information described as such in Section 9(c)
hereof. No statement of material fact included in the Prospectus has been
omitted from the Time of Sale Disclosure Package and no statement of material
fact included in the Time of Sale Disclosure Package that is required to be
included in the Prospectus has been omitted therefrom.
     (v) Each Issuer Free Writing Prospectus listed on Schedule I does not
include any information that conflicts with the information contained in the
Registration Statement, the Time of Sale Disclosure Package or the Prospectus,
including any document incorporated by reference therein that has not been
superseded or modified; and each Issuer Free Writing Prospectus listed on
Schedule I, as supplemented by and taken together with the Base Prospectus as
amended and supplemented immediately prior to the Time of Sale, did not, and at
the Closing Date will not, contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; except that the foregoing shall not apply to statements in or
omissions from any Issuer Free Writing Prospectus made in reliance upon and in
conformity with information relating to the Underwriter furnished to the Company
in writing by such Underwriter expressly for use in such Issuer Free Writing
Prospectus, it being understood and agreed that the only such information
furnished by the Underwriter consists of the information described as such in
Section 9(c) hereof.
     (v) At the earliest time after the filing of the Registration Statement
that the Company or another offering participant made a bona fide offer (within
the meaning of Rule 164(h)(2) under the Securities Act) of the Shares and at the
date hereof, the Company was not and is not an “ineligible issuer,” as defined
in Rule 405 under the Securities Act, including the Company or any subsidiary in
the preceding three years not having been convicted of a felony or misdemeanor
or having been made the subject of a

 



--------------------------------------------------------------------------------



 



judicial or administrative decree or order as described in Rule 405 (without
taking account of any determination by the Commission pursuant to Rule 405 that
it is not necessary that the Company be considered an ineligible issuer), nor an
“excluded issuer” as defined in Rule 164 under the Securities Act.
     (vi) Each Issuer Free Writing Prospectus satisfied, as of its issue date
and at all subsequent times through the Prospectus Delivery Period (as defined
below), all other conditions to use thereof set forth in Rules 164 and 433 under
the Securities Act.
     (vii) Each of the Company and its subsidiaries has been duly incorporated
and is validly existing as a corporation in good standing under the laws of the
jurisdiction in which it is chartered or organized with full corporate power and
authority to own or lease, as the case may be, and to operate its properties and
conduct its business as described in the Registration Statement, the Time of
Sale Disclosure Package and Prospectus, and is duly qualified to do business as
a foreign corporation and is in good standing under the laws of each
jurisdiction which requires such qualification, except where the failure to be
so qualified would not have a material adverse effect on the condition
(financial or otherwise), prospects, earnings, business or properties of the
Company and its subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business.
     (viii) All the outstanding shares of capital stock of each subsidiary have
been duly and validly authorized and issued and are fully paid and
nonassessable, and, except as otherwise set forth in the Time of Sale Disclosure
Package and the Prospectus, all outstanding shares of capital stock of the
subsidiaries are owned by the Company either directly or through wholly owned
subsidiaries free and clear of any perfected security interest or any other
security interests, claims, liens or encumbrances.
     (ix) The Company’s authorized equity capitalization is as set forth in the
Time of Sale Disclosure Package and the Prospectus; the capital stock of the
Company conforms in all material respects to the description thereof contained
in the Time of Sale Disclosure Package and the Prospectus; the outstanding
shares of Common Stock (including the Shares being sold hereunder by the Selling
Stockholder) have been duly and validly authorized and issued and are fully paid
and nonassessable; the Shares being sold hereunder by the Selling Stockholder
are duly listed, and admitted and authorized for trading on the Nasdaq Global
Select Market; the certificates for the Shares are in valid and sufficient form;
the holders of outstanding shares of capital stock of the Company are not
entitled to preemptive or other rights to subscribe for the Shares; and, except
as set forth in the Time of Sale Disclosure Package and the Prospectus, no
options, warrants or other rights to purchase, agreements or other obligations
to issue, or rights to convert any obligations into or exchange any securities
for, shares of capital stock of or ownership interests in the Company are
outstanding.
     (x) There is no franchise, contract or other document of a character
required to be described in the Registration Statement, the Time of Sale
Disclosure Package, the Prospectus or the documents incorporated by reference
therein, or to be filed as an exhibit

 



--------------------------------------------------------------------------------



 



thereto, which is not described or filed as required; and the statements under
“Part I—Item 3 Legal Proceedings” in the Company’s Annual Report Form 10-K for
the year ended June 30, 2006, under “Part I—Item 1 Legal Proceedings” in the
Company’s Quarterly Report on Form 10-Q for the quarter ended September 30,
2006, and under “Part I—Item 1 Legal Proceedings” in the Company’s Quarterly
Report on Form 10-Q for the quarter ended December 31, 2006, in each case
incorporated by reference in the Registration Statement, the Time of Sale
Disclosure Package and the Prospectus, insofar as such statements summarize
legal matters, agreements, documents or proceedings discussed therein, are
accurate in all material respects and fair summaries of such legal matters,
agreements, documents or proceedings.
     (xi) The Company is not and, after giving effect to the offering and sale
of the Shares, will not be an “investment company” as defined in the Investment
Company Act of 1940, as amended.
     (xii) No consent, approval, authorization, filing with or order of any
court or governmental agency or body is required in connection with the
transactions contemplated herein, except such as have been obtained under the
Securities Act and such as may be required under the blue sky laws of any
jurisdiction in connection with the purchase and distribution of the Shares by
the Underwriter in the manner contemplated herein and in the Time of Sale
Disclosure Package and the Prospectus.
     (xiii) This Agreement has been duly authorized, executed and delivered by
the Company.
     (xiv) Except as disclosed in the Time of Sale Disclosure Package, since the
date of the latest audited financial statements included in the Time of Sale
Disclosure Package, there has been no material adverse change, nor any
development or event involving a prospective material adverse change, in the
condition (financial or other), business, properties or results of operations of
the Company and it subsidiaries, taken as a whole, and except as disclosed or
contemplated by the Time of Sale Disclosure Package, there has been no dividend
or distribution of any kind declared, paid or made by the Company on any class
of its capital stock.
     (xv) Neither the execution, delivery and performance by the Company of this
Agreement nor the consummation of the transactions herein contemplated will
conflict with, result in a breach or violation of, or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, (a) the charter or bylaws of the Company or any of its
subsidiaries, (b) the terms of any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which the Company or any of its subsidiaries is a
party or bound or to which its or their property is subject or (c) any statute,
law, rule, regulation, judgment, order or decree applicable to the Company or
any of its subsidiaries of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or any of its subsidiaries or any of its or their properties, except
with respect to clauses (b)

 



--------------------------------------------------------------------------------



 



and (c) above for such conflicts, breaches, violations or impositions that would
not have a material adverse effect on the condition (financial or otherwise),
prospects, earnings, business or properties of the Company and its subsidiaries,
taken as a whole, whether or not arising from transactions in the ordinary
course of business.
     (xvi) No holders of securities of the Company have rights to the
registration of such securities under the Registration Statement except for the
Selling Stockholder and whose participation satisfies and is in compliance with
its rights and is set forth in the Time of Sale Disclosure Package and the
Prospectus, and the holders of outstanding             shares of capital stock
of the Company are not entitled to statutory preemptive or other similar
contractual rights to subscribe for the Shares.
     (xvii) The consolidated historical financial statements and schedules of
the Company and its consolidated subsidiaries included in the Prospectus, the
Time of Sale Disclosure Package and the Registration Statement present fairly in
all material respects the financial condition, results of operations and cash
flows of the Company as of the dates and for the periods indicated, comply as to
form with the applicable accounting requirements of the Securities Act and have
been prepared in conformity with U.S. generally accepted accounting principles
applied on a consistent basis throughout the periods involved (except as
otherwise noted therein); all pro forma or similar adjustments to historical
financial data set forth in the Prospectus, the Time of Sale Disclosure Package
and the Registration Statement (a) comply as to form in all material respects
with the applicable requirements of Regulation S-X, (b) have been prepared in
accordance with the Commission’s rules and guidelines with respect to pro forma
financial statements and (c) have been properly computed in the basis described
therein; all other financial data in the Prospectus, the Time of Sale Disclosure
Package and the Registration Statement are accurately presented and prepared on
a basis consistent with the financial statements included in the Prospectus, the
Time of Sale Disclosure Package and the Registration Statement and the books and
records of the Company and its subsidiaries.
     (xviii) No action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries or its or their property is pending or, to the best
knowledge of the Company, threatened that (a) could reasonably be expected to
have a material adverse effect on the performance of this Agreement or the
consummation of any of the transactions contemplated hereby or (b) could
reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), prospects, earnings, business or properties of the
Company and its subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Prospectus (exclusive of any supplement thereto).
     (xix) Each of the Company and each of its subsidiaries owns or leases all
such properties as are necessary to the conduct of its operations as presently
conducted.

 



--------------------------------------------------------------------------------



 



     (xx) Neither the Company nor any subsidiary is in violation or default of
(a) any provision of its charter or bylaws, (b) the terms of any indenture,
contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other agreement, obligation, condition, covenant or instrument to which it is a
party or bound or to which its property is subject or (c) any statute, law,
rule, regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or such subsidiary or any of its properties, as
applicable, except with respect to clauses (b) and (c) above for such violations
or defaults that would not have a material adverse effect on the condition
(financial or otherwise), prospects, earnings, business or properties of the
Company and its subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business.
     (xxi) Ernst & Young LLP, KPMG LLP, BOD Dunwoody LLP and Robert Wilson, who
have certified certain financial statements of the Company and its consolidated
subsidiaries and delivered their reports with respect to certain financial
statements and schedules included in the Time of Sale Disclosure Package and the
Prospectus, are independent public accountants with respect to the Company
within the meaning of the Securities Act.
     (xxii) The Company has filed all foreign, federal, state and local tax
returns that are required to be filed or has requested extensions thereof
(except in any case in which the failure so to file would not have a material
adverse effect on the condition (financial or otherwise), prospects, earnings,
business or properties of the Company and its subsidiaries, taken as a whole,
whether or not arising from transactions in the ordinary course of business and
except as set forth in or contemplated in the Time of Sale Disclosure Package
and the Prospectus (exclusive of any supplement thereto)) and has paid all taxes
required to be paid by it and any other assessment, fine or penalty levied
against it, to the extent that any of the foregoing is due and payable, except
for any such assessment, fine or penalty that is currently being contested in
good faith or as would not have a material adverse effect on the condition
(financial or otherwise), prospects, earnings, business or properties of the
Company and its subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Time of Sale Disclosure Package and the Prospectus
(exclusive of any supplement thereto).
     (xxiii) No labor problem or dispute with the employees of the Company or
any of its subsidiaries exists or, to the Company’s knowledge, is threatened or
imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or its subsidiaries’ principal
suppliers, contractors or customers, that could have a material adverse effect
on the condition (financial or otherwise), prospects, earnings, business or
properties of the Company and its subsidiaries, taken as a whole, whether or not
arising from transactions in the ordinary course of business, except as set
forth in or contemplated in the Time of Sale Disclosure Package and the
Prospectus (exclusive of any supplement thereto).

 



--------------------------------------------------------------------------------



 



     (xxiv) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; all policies of insurance and fidelity or surety bonds insuring the
Company or any of its subsidiaries or their respective businesses, assets,
employees, officers and directors are in full force and effect; the Company and
its subsidiaries are in compliance with the terms of such policies and
instruments in all material respects; and there are no claims by the Company or
any of its subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; and neither the Company nor any such subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
material adverse effect on the condition (financial or otherwise), prospects,
earnings, business or properties of the Company and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated in the Time of Sale Disclosure
Package and the Prospectus (exclusive of any supplement thereto).
     (xxv) No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock to the Company, from repaying to
the Company any loans or advances to such subsidiary from the Company or from
transferring any of such subsidiary’s property or assets to the Company or any
other subsidiary of the Company, except as described in or contemplated in the
Time of Sale Disclosure Package and the Prospectus (exclusive of any supplement
thereto).
     (xxvi) The Company and its subsidiaries possess adequate licenses,
certificates, permits and other authorizations issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such license, certificate, permit or authorization which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a material adverse effect on the condition (financial or otherwise),
prospects, earnings, business or properties of the Company and its subsidiaries,
taken as a whole, whether or not arising from transactions in the ordinary
course of business, except as set forth in or contemplated in the Time of Sale
Disclosure Package and the Prospectus (exclusive of any supplement thereto).
     (xxvii) The Company and each of its subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(a) transactions are executed in accordance with management’s general or
specific authorizations; (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (c) access to assets
is permitted only in accordance with management’s general or specific
authorization and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken

 



--------------------------------------------------------------------------------



 



with respect to any differences. Since the date of the latest audited financial
statements included or incorporated by reference in the Time of Sale Disclosure
Package, there has been no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting;
     (xxviii) The Company has not taken, directly or indirectly, any action
designed to or that would constitute or that might reasonably be expected to
cause or result in, under the Exchange Act or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares.
     (xxix) The Company and its subsidiaries are (a) in compliance with any and
all applicable foreign, federal, state and local statute, rule, regulation,
decision or order of any governmental agency or body or any court relating to
the use, disposal or release of hazardous or toxic substances or wastes,
pollutants or contaminants or relating to the protection of human health and
safety or the environment (“Environmental Laws”), (b) have received and are in
compliance with all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and
(c) have not received notice of any actual or potential liability under any
Environmental Law, except where such non-compliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or liability
would not, individually or in the aggregate, have a material adverse effect on
the condition (financial or otherwise), prospects, earnings, business or
properties of the Company and its subsidiaries, taken as a whole, whether or not
arising from transactions in the ordinary course of business, except as set
forth in or contemplated in the Time of Sale Disclosure Package and the
Prospectus (exclusive of any supplement thereto). Except as set forth in the
Time of Sale Disclosure Package and the Prospectus, neither the Company nor any
of its subsidiaries have been named as a “potentially responsible party” under
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended.
     (xxx) Except as disclosed in the Time of Sale Disclosure Package and the
Prospectus, neither the Company nor any of its subsidiaries is in violation of
any Environmental Law, owns or operates any real property contaminated with any
substance that is subject to any Environmental Law, is liable for any off-site
disposal or contamination pursuant to any Environmental Laws or is subject to
any claim relating to any environmental laws, which violation, contamination,
liability or claim, individually or in the aggregate, would have a material
adverse effect on the condition (financial or otherwise), prospects, earnings,
business or properties of the Company and its subsidiaries, taken as a whole,
whether or not arising from transactions in the ordinary course of business; and
neither the Company nor any of its subsidiaries is aware of any pending
investigation which might lead to such a claim.
     (xxxi) The conditions for use of Form S-3, set forth in the General
Instructions thereto, have been satisfied.

 



--------------------------------------------------------------------------------



 



     (xxxii) The documents incorporated by reference in the Time of Sale
Disclosure Package and in the Prospectus, when they became effective or were
filed with the Commission, as the case may be, conformed in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and were filed on a timely basis with the Commission and none of
such documents contained an untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; any further
documents so filed and incorporated by reference in the Time of Sale Disclosure
Package or in the Prospectus, when such documents are filed with the Commission,
will conform in all material respects to the requirements of the Exchange Act,
and will not contain an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
     (xxxiii) The Company has established and maintains disclosure controls and
procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act)
and such controls and procedures are effective in ensuring that material
information relating to the Company, including its subsidiaries, is made known
to the principal executive officer and the principal financial officer. The
Company has utilized such controls and procedures in preparing and evaluating
the disclosures in the Registration Statement, in the Time of Sale Disclosure
Package and in the Prospectus.
     (xxxiv) The minimum funding standard under Section 302 of the Employee
Retirement Income Security Act of 1974, as amended, and the regulations and
published interpretations thereunder (“ERISA”), has been satisfied to the extent
applicable by each “pension plan” (as defined in Section 3(2) of ERISA) which
has been established or maintained by the Company and/or one or more of its
subsidiaries, and each such plan which is intended to be qualified under
Section 401 of the Internal Revenue Code of 1986, as amended (the “Code"), has
obtained a favorable determination or opinion letter from the Internal Revenue
Service on its qualification; each of the Company and its subsidiaries has
fulfilled its obligations, if any, under Section 515 of ERISA; neither the
Company nor any of its subsidiaries maintains or is required to contribute to a
“welfare plan” (as defined in Section 3(1) of ERISA) which provides retiree or
other post-employment welfare benefits or insurance coverage (other than
“continuation coverage” (as defined in Section 602 of ERISA)); each pension plan
and welfare plan established or maintained by the Company and/or one or more of
its subsidiaries is in compliance in all material respects with the currently
applicable provisions of ERISA and the Code; and neither the Company nor any of
its subsidiaries has incurred or could reasonably be expected to incur any
withdrawal liability under Section 4201 of ERISA, any liability under
Section 4062, 4063 or 4064 of ERISA or any other liability under Title IV of
ERISA.
     (xxxv) There is and has been no failure on the part of the Company and any
of the Company’s directors or officers, in their capacities as such, to comply
in any material respect with any provision of the Sarbanes-Oxley Act and the
rules and regulations

 



--------------------------------------------------------------------------------



 



promulgated in connection therewith, including Section 402 related to loans and
Sections 302 and 906 related to certifications.
     (xxxvi) Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any of its subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a violation by such persons of the
FCPA, including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Company, its subsidiaries
and, to the knowledge of the Company, its affiliates have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith. The “FCPA” means the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder.
     (xxxvii) The operations of the Company and its subsidiaries are and have
been conducted at all times in compliance in all material respects with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws")
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.
     (xxxviii) Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any of its subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.
     (xxxix) The Company and its subsidiaries own, possess, license or have
other rights to use, on reasonable terms, adequate patents, patent applications,
trade and service marks, trade and service mark registrations, trade names,
copyrights, licenses, inventions, trade secrets, technology, know-how and other
intellectual property (collectively, the “Intellectual Property") necessary for
the conduct of the Company’s business as now conducted or as proposed in the
Time of Sale Disclosure Package and the Prospectus to be conducted. There is no
pending or, to the Company’s best knowledge, threatened action, suit, proceeding
or claim by others challenging the Company’s rights in or to any such
Intellectual Property, and the Company is unaware of any facts which would form
a reasonable basis for any such claim, and there is no pending or, to the
Company’s knowledge, threatened

 



--------------------------------------------------------------------------------



 



action, suit, proceeding or claim by others that the Company infringes or
otherwise violates any patent, trademark, copyright, trade secret or other
proprietary rights of others, and the Company is unaware of any other fact which
would form a reasonable basis for any such claim.
          Any certificate signed by any officer of the Company and delivered to
the Underwriter or counsel for the Underwriter in connection with the offering
of the Underwritten Securities shall be deemed a representation and warranty by
the Company, as to matters covered thereby, to the Underwriter.
          (b) The Selling Stockholder represents and warrants to, and agrees
with the Underwriter as follows:
     (i) The Selling Stockholder is the record and beneficial owner of the
Shares to be sold by it hereunder free and clear of all liens, encumbrances,
equities and claims and has duly endorsed such Securities in blank. Assuming
that the Underwriter acquires its interest in the Shares it has purchased from
the Selling Stockholder without notice of any adverse claim (within the meaning
of Section 8-105 of the New York Uniform Commercial Code (“UCC”)), has purchased
such Securities delivered on the Closing Date to The Depository Trust Company or
other securities intermediary by making payment therefor as provided herein, and
has had such Securities credited to the securities account or accounts of such
Underwriter maintained with The Depository Trust Company or such other
securities intermediary, the Underwriter will acquire a security entitlement
(within the meaning of Section 8-102(a)(17) of the UCC) to such Securities
purchased by such Underwriter, and no action based on an adverse claim (within
the meaning of Section 8-105 of the UCC) may be asserted against such
Underwriter with respect to such Securities.
     (ii) The Selling Stockholder has not taken, directly or indirectly, any
action designed to or that would constitute or that might reasonably be expected
to cause or result in, under the Exchange Act or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares.
     (iii) No consent, approval, authorization or order of any court or
governmental agency or body is required for the consummation by the Selling
Stockholder of the transactions contemplated herein, except such as may have
been obtained under the Securities Act or the Exchange Act and such as may be
required under the blue sky laws of any jurisdiction in connection with the
purchase and distribution of the Shares by the Underwriter and such other
approvals as have been obtained.
     (iv) Neither the Selling Stockholder nor any person acting on behalf of the
Selling Stockholder (other than, if applicable, the Company and the Underwriter)
has used any free writing prospectus relating to the Shares.

 



--------------------------------------------------------------------------------



 



     (v) This Agreement has been duly and validly authorized, executed and
delivered by or on behalf of the Selling Stockholder.
     (vi) Neither the execution, delivery and performance by the Selling
Stockholder of this Agreement, nor the sale of the Shares or the consummation of
the transactions herein contemplated or the fulfillment of the terms hereof by
such the Selling Stockholder will conflict with, result in a breach or violation
of, or constitute a default under any law or the charter documents of the
Selling Stockholder or the terms of any indenture or other agreement or
instrument to which the Selling Stockholder is a party or bound, or any
judgment, order or decree applicable to the Selling Stockholder of any court,
regulatory body, administrative agency, governmental body or arbitrator having
jurisdiction over the Selling Stockholder; provided, however, that no
representation is made hereunder with respect to any Federal or state securities
disclosure or anti-fraud laws, rules or regulations.
     (vii) As of the applicable effective date of the Registration Statement and
any amendment thereto, the Registration Statement did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; as of
the date of the Prospectus and any amendment or supplement thereto and as of the
Closing Date, the Prospectus will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; and at the Time of Sale, the Time of Sale
Disclosure Package did not, and at the Closing Date will not, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; except that the
representations and warranties set forth in this paragraph 2(b)(vii) are limited
to statements or omissions made in reliance upon and in conformity with
information relating to the Selling Stockholder furnished to the Company in
writing by the Selling Stockholder expressly for use in the Registration
Statement, Prospectus or Time of Sale Disclosure Package or any amendments or
supplements thereto. The sale of the Shares by the Selling Stockholder is not
prompted by any information concerning the Company or any of its subsidiaries
that is not set forth in the Time of Sale Disclosure Package and the Prospectus
or any supplement thereto.
          Any certificate signed by the Selling Stockholder and delivered to the
Underwriter or counsel for the Underwriter in connection with the offering of
the Shares shall be deemed a representation and warranty by the Selling
Stockholder, as to matters covered thereby, to the Underwriter.
          3. Purchase and Sale.
          (a) Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, the Selling Stockholder agrees
to sell the Shares

 



--------------------------------------------------------------------------------



 



to the Underwriter, and the Underwriter agrees to purchase the Shares from the
Selling Stockholder, at a purchase price of $27.85 per share (the “Purchase
Price”).
          4. Delivery and Payment. Delivery of and payment for the Shares shall
be made at 10:00 a.m., New York City time, on February 28, 2007, or at such time
on such later date not more than three Business Days after the foregoing date as
the Underwriter shall designate, which date and time may be postponed by
agreement among the Underwriter, the Company and the Selling Stockholder (such
date and time of delivery and payment for the Shares being herein called the
“Closing Date”). Delivery of the Shares shall be made to the Underwriter,
registered in such names and in such denominations as the Underwriter shall
request in writing at least one full Business Day prior to the Closing Date,
against payment by the Underwriter of the Purchase Price to or upon the order of
the Selling Stockholder by wire transfer payable in same-day funds to the
account specified by the Selling Stockholder. Delivery of the Shares shall be
made through the facilities of The Depository Trust Company unless the
Underwriter shall otherwise instruct.
          The Selling Stockholder will pay all applicable stock transfer taxes,
if any, involved in the transfer to the Underwriter of the Shares and the
Underwriter will pay any additional stock transfer taxes involved in further
transfers.
          5. Offering by Underwriter. It is understood that the Underwriter
proposes to offer the Shares for sale to the public as set forth in the
Prospectus.
          6. Agreements.
          (a) The Company agrees with the Underwriter that:
     (i) Prior to the termination of the offering of the Shares (the “Prospectus
Delivery Period”) the Company will not file any amendment of the Registration
Statement, the Time of Sale Disclosure Package or supplement to the Prospectus
or any Issuer Free Writing Prospectus unless the Company has furnished you a
copy for your review prior to filing and will not file any such proposed
amendment or supplement to which you reasonably object. The Company will cause
the Prospectus, properly completed, and any supplement thereto to be filed in a
form approved by the Underwriter with the Commission pursuant to the applicable
paragraph of Rule 424(b) within the time period prescribed thereby and will
provide evidence satisfactory to the Underwriter of such timely filing. The
Company will promptly advise the Underwriter when the Time of Sale Disclosure
Package, any Issuer Free Writing Prospectus and the Prospectus, and any
supplement thereto, shall have been filed (if required) with the Commission
pursuant to Rule 424(b), (3) when, prior to the end of the Prospectus Delivery
Period, any amendment to the Registration Statement shall have been filed or
become effective, (4) of any request by the Commission or its staff for any
amendment of the Registration Statement, or for any supplement to the
Prospectus, any Issuer Free Writing Prospectus or the Time of Sale Disclosure
Package or for any additional information, (5) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement or
the institution or threatening of any proceeding for that purpose

 



--------------------------------------------------------------------------------



 



and (6) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Shares for sale in any jurisdiction or
the institution or threatening of any proceeding for such purpose. The Company
will use its best efforts to prevent the issuance of any such stop order or the
suspension of any such qualification and, if issued, to obtain as soon as
possible the withdrawal thereof.
     (ii) If, during the Prospectus Delivery Period, any event occurs as a
result of which the Time of Sale Disclosure Package would include any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, the Company will (1) notify the Underwriter so that
any use of the Time of Sale Disclosure Package may cease until it is amended or
supplemented; (2) amend or supplement the Time of Sale Disclosure Package to
correct such statement or omission; and (3) supply any amendment or supplement
to the Underwriter in such quantities as the Underwriter may reasonably request.
     (iii) If, during the Prospectus Delivery Period, any event occurs as a
result of which the Prospectus as then supplemented would contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, or if it shall be necessary to amend the Registration
Statement or supplement the Prospectus to comply with the Securities Act, the
Company promptly will (1) notify the Underwriter of any such event, (2) prepare
and file with the Commission, subject to the second sentence of paragraph (a)(i)
of this Section 6, an amendment or supplement which will correct such statement
or omission or effect such compliance and (3) supply any supplemented Prospectus
to the Underwriter in such quantities as the Underwriter may reasonably request.
     (iv) As soon as practicable, the Company will make generally available to
its security holders and to the Underwriter an earnings statement or statements
of the Company and its subsidiaries which will satisfy the provisions of Section
11(a) of the Securities Act and Rule 158 of the Securities Act.
     (v) The Company will furnish to the Underwriter and its counsel signed
copies of the Registration Statement (including exhibits thereto) and, until the
end of the Prospectus Delivery Period, as many copies of the Time of Sale
Disclosure Package, the Prospectus, any Issuer Free Writing Prospectus and any
supplement thereto as the Underwriter may reasonably request.
     (vi) The Company will not, without the prior written consent of the
Underwriter, for a period of 60 days after the date of this Agreement (the
“Lock-Up Period”) offer, sell, contract to sell, pledge, or otherwise dispose of
(or enter into any transaction which is designed to, or might reasonably be
expected to, result in the disposition (whether by actual disposition or
effective economic disposition due to cash settlement or otherwise) by the
Company), directly or indirectly, including the filing (or participation in the
filing) of a registration statement with the Commission in respect of,

 



--------------------------------------------------------------------------------



 



or establish or increase a put equivalent position or liquidate or decrease a
call equivalent position within the meaning of Section 16 of the Exchange Act
and the rules and regulations of the Commission promulgated thereunder with
respect to, any shares of Common Stock, preferred stock, or other capital stock
(collectively, “Capital Stock”) or any securities convertible into, or
exercisable or exchangeable for such Capital Stock, or publicly announce an
intention to effect any such transaction, provided, however, that the Company
(a) may issue and sell Common Stock pursuant to any employee stock option plan
or stock ownership plan (including upon the exercise or conversion of any
securities issued pursuant to any employee stock option plan or stock ownership
plan), dividend reinvestment plan of the Company in effect at the date of this
Agreement or to any employee or director of the Company (or its subsidiaries)
provided that such issuance is approved by the compensation committee of the
Company’s board of directors, (b) may issue Common Stock issuable upon
conversion of securities or the exercise of warrants outstanding at the date
hereof and (c) may issue up to $100 million of Common Stock or any security
convertible into, or exercisable or exchangeable for Common Stock, solely for
the purpose of completing an acquisition.
     (vii) The Company will comply in all material respects with all applicable
securities and other applicable laws, rules and regulations, including, without
limitation, the Sarbanes-Oxley Act, and will use its best efforts to cause the
Company’s directors and officers, in their capacities as such, to comply with
such laws, rules and regulations, including, without limitation, the provisions
of the Sarbanes-Oxley Act.
     (viii) The Company will not take, directly or indirectly, any action
designed to or that would constitute or that might reasonably be expected to
cause or result in, under the Exchange Act or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares.
     (ix) The Company will qualify the Shares for offer and sale under the
securities or blue sky laws of such jurisdictions as the Underwriter shall
reasonably request and to continue such qualification in effect so long as
reasonably required for distribution of the Shares; provided that the Company
shall not be required to qualify as a foreign corporation or to file a general
consent to service of process in any jurisdiction.
     (x) The Company represents and agrees that, unless it obtains the prior
written consent of the Underwriter, and the Underwriter represents and agrees
that, unless it obtains the prior written consent of the Company, it has not
made and will not make any offer relating to the Shares that would constitute an
Issuer Free Writing Prospectus or that would otherwise constitute a free writing
prospectus, required to be filed with the Commission; provided that the prior
written consent of the parties hereto shall be deemed to have been given in
respect of the Issuer Free Writing Prospectuses included in Schedule I hereto.
Any such free writing prospectus consented to by the Company and the Underwriter
is hereinafter referred to as a “Permitted Free Writing Prospectus.” The Company
represents that it has treated or agrees that it will treat each Permitted Free
Writing Prospectus as an Issuer Free Writing Prospectus, and has complied and
will comply with the requirements of Rules 164 and 433 applicable to any
Permitted Free

 



--------------------------------------------------------------------------------



 



Writing Prospectus, including timely Commission filing where required, legending
and record keeping.
     (xi) The Company agrees to pay the costs and expenses relating to the
following matters: (i) the preparation, printing or reproduction and filing with
the Commission of the Registration Statement (including financial statements and
exhibits thereto), the Prospectus, the Time of Sale Disclosure Package, any
Issuer Free Writing Prospectus and each amendment or supplement to any of them;
(ii) the printing (or reproduction) and delivery (including postage, air freight
charges and charges for counting and packaging) of such copies of the
Registration Statement, the Prospectus, the Time of Sale Disclosure Package, any
Issuer Free Writing Prospectus and all amendments or supplements to any of them,
as may, in each case, be reasonably requested for use in connection with the
offering and sale of the Shares; (iii) the preparation, printing,
authentication, issuance and delivery of certificates for the Shares, including
any stamp or transfer taxes in connection with the original issuance and sale of
the Shares; (iv) the printing (or reproduction) and delivery of this Agreement,
any blue sky memorandum and all other agreements or documents printed (or
reproduced) and delivered in connection with the offering of the Shares; (v) the
registration of the Shares under the Exchange Act and the listing of the Shares
on the Nasdaq Global Select Market; (vi) any registration or qualification of
the Shares for offer and sale under the securities or blue sky laws (including
filing fees and the reasonable fees and expenses of counsel for the Underwriter
or the Selling Stockholder relating to such registration and qualification);
(vii) any filings required to be made with the National Association of
Securities Dealers, Inc. (including filing fees and the reasonable fees and
expenses of counsel for the Underwriter relating to such filings); (viii) the
transportation and other expenses incurred by or on behalf of Company
representatives in connection with presentations to prospective purchasers of
the Shares; (ix) the fees and expenses of the Company’s accountants and the fees
and expenses of counsel (including local and special counsel) for the Company
and the reasonable fees and expenses of counsel for the Selling Stockholder;
(x) all other costs and expenses incident to the performance by the Company of
its obligations hereunder; and (xi) all other reasonable costs and expenses
incident to the performance by the Selling Stockholder of its obligations
hereunder.
          (b) The Selling Stockholder agrees with the Underwriter that:
     (i) The Selling Stockholder will not, without the prior written consent of
the Underwriter, during the Lock-Up Period offer, sell, contract to sell, pledge
or otherwise dispose of (or enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by the Selling Stockholder or any affiliate of the Selling
Stockholder or any person in privity with the Selling Stockholder or any
affiliate of the Selling Stockholder), directly or indirectly, or file (or
participate in the filing of) a registration statement with the Commission in
respect of, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Exchange Act with respect to, any shares of capital stock of the Company or any
securities convertible into or exercisable or

 



--------------------------------------------------------------------------------



 



exchangeable for such capital stock, or publicly announce an intention to effect
any such transaction, other than (i) common stock disposed of as bona fide gifts
approved by the Underwriter, (ii) Common Stock purchased in the open market
after the date of this Agreement and (iii) to the Underwriter pursuant to this
Agreement.
     (ii) The Selling Stockholder has not taken and will not take, directly or
indirectly, any action designed to or which might reasonably be expected to
cause or result in stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Shares.
     (iii) The Selling Stockholder will advise you promptly, and if requested by
you, will confirm such advice in writing, during the Prospectus Delivery Period,
of (i) any change in information in the Registration Statement, the Time of Sale
Disclosure Package or the Prospectus relating to the Selling Stockholder or
(ii) any new material information relating to the Company or relating to any
matter stated in the Time of Sale Disclosure Package and the Prospectus which
comes to the attention of the Selling Stockholder.
          7. Conditions to the Obligations of the Underwriter. The obligation of
the Underwriter to purchase the Shares shall be subject to the accuracy of the
representations and warranties on the part of the Company and the Selling
Stockholder contained herein as of the date of this Agreement and as of the
Closing Date, to the accuracy of the statements of the Company and the Selling
Stockholder made in any certificates pursuant to the provisions hereof, to the
performance by the Company and the Selling Stockholder of their respective
obligations hereunder and to the following additional conditions:
          (a) If filing of the Prospectus, or any amendment or supplement
thereto, or any Issuer Free Writing Prospectus, is required under the Securities
Act, the Company shall have filed the Prospectus (or such amendment or
supplement) or such Issuer Free Writing Prospectus with the Commission in the
manner and within the time period so required (without reliance on
Rule 424(b)(8) or Rule 164(b)); the Registration Statement shall remain
effective; no stop order suspending the effectiveness of the Registration
Statement or any part thereof or any amendment thereof, nor suspending or
preventing the use of the Time of Sale Disclosure Package, the Prospectus or any
Issuer Free Writing Prospectus shall have been issued; no proceedings for the
issuance of such an order shall have been initiated or threatened; any request
of the Commission for additional information (to be included in the Registration
Statement, the Time of Sale Disclosure Package, the Prospectus, any Issuer Free
Writing Prospectus or otherwise) shall have been complied with to your
satisfaction; and the NASD shall have raised no objection to the fairness and
reasonableness of the underwriting terms and arrangements.
          (b) No Underwriter shall have advised the Company that the
Registration Statement, the Time of Sale Disclosure Package or the Prospectus,
or any amendment thereof or supplement thereto, or any Issuer Free Writing
Prospectus, contains an untrue statement of fact which, in your opinion, is
material, or omits to state a fact which, in your opinion, is material and is
required to be stated therein or necessary to make the statements therein not
misleading.

 



--------------------------------------------------------------------------------



 



          (c) On the Closing Date, there shall have been furnished to you, the
Underwriter, the opinion of Pepper Hamilton LLP, counsel for the Company, dated
the Closing Date and addressed to you, to the effect that:
     (i) The Company is a corporation in good standing under the laws of the
State of Delaware, with the corporate power and authority to own its properties
and to conduct its business as described in the Registration Statement, the Time
of Sale Disclosure Package and the Prospectus. The Company is qualified to do
business as a foreign corporation in good standing in all other jurisdictions
listed on an exhibit thereto;
     (ii) Each domestic subsidiary of the Company listed on Exhibit A hereto
(each a “Covered Subsidiary” and together, the “Covered Subsidiaries") is a
corporation in good standing under the laws of the jurisdiction of its
incorporation, with the corporate power and authority to own its properties and
to conduct its business as described in the Registration Statement, the Time of
Sale Disclosure Package and the Prospectus; each domestic subsidiary is
qualified to do business as a foreign corporation in good standing in all other
jurisdictions listed on an exhibit thereto; and all of the issued and
outstanding capital stock of each domestic subsidiary has been duly authorized
and validly issued and is fully paid and nonassessable;
     (iii) The Company’s authorized equity capitalization is as set forth in the
Time of Sale Disclosure Package and the Prospectus; the capital stock of the
Company conforms in all material respects to the description thereof contained
in the Time of Sale Disclosure Package and the Prospectus; the outstanding
shares of Common Stock (including the Shares being sold hereunder by the Selling
Stockholder) have been duly and validly authorized and issued and are fully paid
and nonassessable; the Shares being sold hereunder by the Selling Stockholder
are duly listed, and admitted and authorized for trading on the Nasdaq Global
Select Market; the certificates for the Shares are in valid and sufficient form;
to the knowledge of such counsel, the holders of outstanding shares of capital
stock of the Company are not entitled to preemptive or other rights to subscribe
for the Shares; and, except as set forth in the Registration Statement, the Time
of Sale Disclosure Package and the Prospectus, to the knowledge of such counsel,
no options, warrants or other rights to purchase, agreements or other
obligations to issue, or rights to convert any obligations into or exchange any
securities for, shares of capital stock of or ownership interests in the Company
are outstanding;
     (iv) Neither the Company nor any of its subsidiaries is and, none will be,
after giving effect to the offering and sale of the Shares, an “investment
company” as defined in the Investment Company Act of 1940, as amended;
     (v) No consent, approval, authorization or order of, or filing with, any
governmental agency or body or any court pursuant to any statute, decisional
law, rule or regulation, that in such counsel’s experience is customarily
applicable to transactions of the nature contemplated by the Registration
Statement, the Time of Sale Disclosure Package and the Prospectus (“Applicable
Laws") is required for the consummation of the transactions contemplated by this
Agreement, the Time of Sale Disclosure Package or the

 



--------------------------------------------------------------------------------



 



Prospectus or otherwise in connection with the purchase and distribution of the
Shares by the Underwriter, except such consents, approvals, authorizations,
registrations, orders or filings as may be required under state securities laws;
     (vi) To the knowledge of such counsel and other than as set forth in the
Registration Statement, the Time of Sale Disclosure Package and the Prospectus,
there are no pending actions, suits or proceedings against or affecting the
Company, any of the Company’s subsidiaries or any of their respective properties
that would, individually or in the aggregate, have a material adverse effect on
the condition (financial or otherwise), prospects, earnings, business or
properties of the Company and its subsidiaries taken as a whole, whether or not
arising from transactions in the ordinary course of business, or ability of the
Company to perform its obligations under this Agreement, the Registration
Statement, the Time of Sale Disclosure Package or the Prospectus (a “Material
Adverse Effect"); and no such actions, suits or proceedings are, to the
knowledge of such counsel, threatened or contemplated; and, to the knowledge of
such counsel, there is no franchise, contract or other document of a character
required to be described in the Registration Statement, the Time of Sale
Disclosure Package, the Prospectus or the documents incorporated by reference
therein, or to be filed as an exhibit thereto, which is not described or filed
as required; and the statements under “Part I—Item 3 Legal Proceedings” in the
Company’s Annual Report Form 10-K for the year ended June 30, 2006, under
“Part I—Item 1 Legal Proceedings” in the Company’s Quarterly Report on Form 10-Q
for the quarter ended September 30, 2006 and under “Part I—Item 1 Legal
Proceedings” in the Company’s Quarterly Report on Form 10-Q for the quarter
ended December 31, 2006, in each case incorporated by reference in the
Registration Statement, the Time of Sale Disclosure Package and the Prospectus,
insofar as such statements summarize legal matters, agreements, documents or
proceedings discussed therein, are accurate and fair summaries of such legal
matters, agreements, documents or proceedings.
     (vii) Neither the execution, delivery and performance by the Company of
this Agreement nor the consummation of the transactions herein contemplated will
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, (a) any Applicable Laws or order known to such
counsel of any governmental agency or body or any court having jurisdiction over
the Company or any of its subsidiaries or any of their respective properties,
(b) any agreement or instrument listed on an exhibit thereto (the “Reviewed
Agreements") or (c) the charter, bylaws or other organizational documents of the
Company or any of its domestic subsidiaries; except with respect to clauses
(a) and (b) above for breaches or violations that would not have a Material
Adverse Effect;
     (viii) This Agreement has been duly authorized, executed and delivered by
the Company;
     (ix) To the knowledge of such counsel, no holders of securities of the
Company have rights to the registration of such securities under the
Registration Statement except for the Selling Stockholder and whose
participation satisfies and is in

 



--------------------------------------------------------------------------------



 



compliance with their rights and is set forth in the Time of Sale Disclosure
Package and the Prospectus, and the holders of outstanding shares of capital
stock of the Company are not entitled to statutory preemptive or, to the
knowledge of such counsel, other similar contractual rights to subscribe for the
Shares;
     (x) The Registration Statement has become effective under the Securities
Act; any required filing of the Prospectus, and any supplements thereto,
pursuant to Rule 424(b) has been made in the manner and within the time period
required by Rule 424(b); no stop order suspending the effectiveness of the
Registration Statement has been issued, no proceedings for that purpose have
been instituted or threatened and the Registration Statement, the Time of Sale
Disclosure Package and the Prospectus (other than the financial statements and
other financial and statistical information contained therein, as to which such
counsel need express no opinion) comply as to form in all material respects with
the applicable requirements of the Securities Act and the rules thereunder; and
such counsel has no reason to believe that (i) on the effective date of the
Registration Statement (including the information, if any deemed pursuant to
Rule 430A or 430B to be part of the Registration Statement at the time of
effectiveness) contained any untrue statement of a material fact or omitted to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading; (ii) that the Time of Sale Disclosure Package
at the Time of Sale contained untrue statement of a material fact or omitted or
omits to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; or
(iii) that the Prospectus, as of its date and as of the Closing Date, contained
any untrue statement of a material fact or omitted or omits to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading (in each case, other than the
financial statements and other financial and statistical information contained
therein, as to which such counsel need express no opinion);
          In rendering such opinion, such counsel may rely (x) as to matters
involving the application of laws of any jurisdiction other than the States of
California, Delaware and New York or the Federal laws of the United States, to
the extent they deem proper and specified in such opinion, upon the opinion of
other counsel of good standing whom they believe to be reliable and who are
satisfactory to counsel for the Underwriter and (y) as to matters of fact, to
the extent they deem proper, on certificates of responsible officers of the
Company and public officials. References to the Prospectus in this paragraph
(c) shall also include any supplements thereto at the Closing Date.
          (d) The Company shall have requested and caused Roy Hibberd, Senior
Vice President and General Counsel of the Company, to have furnished to the
Underwriter his opinion, dated the Closing Date and addressed to the
Underwriter, to the effect that:
     (i) Each of the subsidiaries has been duly incorporated in its state of
incorporation as set forth in an exhibit thereto;

 



--------------------------------------------------------------------------------



 



     (ii) Each of the subsidiaries has the corporate power and authority to own
its properties and conduct its business as described in the Registration
Statement, Time of Sale Disclosure Package and the Prospectus;
     (iii) All of the outstanding shares of capital stock of each subsidiary
have been duly and validly authorized and issued and are fully paid and
nonassessable, and, except as set forth in the Time of Sale Disclosure Package
and the Prospectus, all outstanding shares of capital stock of the subsidiaries
are owned free and clear of any perfected security interest or any other
security interests, claims, liens or encumbrances.
     (iv) The statements under “Part I—Item 3 Legal Proceedings” in the
Company’s Annual Report Form 10-K for the year ended June 30, 2006, under
“Part I—Item 1 Legal Proceedings” in the Company’s Quarterly Report on Form 10-Q
for the quarter ended September 30, 2006 and under “Part I—Item 1 Legal
Proceedings” in the Company’s Quarterly Report on Form 10-Q for the quarter
ended December 31, 2006, in each case incorporated by reference in the
Registration Statement, the Time of Sale Disclosure Package and the Prospectus,
insofar as such statements summarize legal matters, agreements, documents or
proceedings discussed therein, are accurate and fair summaries of such legal
matters, agreements, documents or proceedings; and
     (v) Each of the documents incorporated by reference in the Time of Sale
Disclosure Package and in the Prospectus, when they became effective or were
filed with the Commission, as the case may be, conformed in all material
respects with the requirements of the Securities Act or the Exchange Act, as
applicable; and such counsel has no reason to believe that any of such
documents, when such document became effective or were so filed, as the case may
be, contained an untrue statement of a material fact or omitted to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
          In rendering such opinion, such counsel may rely (x) as to matters
involving the application of laws of any jurisdiction other than the States of
Delaware and New York or the Federal laws of the United States, to the extent
deemed proper and specified in such opinion, upon the opinion of other counsel
of good standing whom he believes to be reliable and who are satisfactory to
counsel for the Underwriter and (y) as to matters of fact, to the extent deemed
proper, on certificates of responsible officers of the Company and public
officials. References to the Prospectus in this paragraph (d) shall also include
any supplements thereto at the Closing Date.
          (e) On the Closing Date, there shall have been furnished to you, the
Underwriter, the opinion of Gibson, Dunn & Crutcher LLP, counsel for the Selling
Stockholder, dated the Closing Date and addressed to you, to the effect that,
subject to customary exceptions, limitations and qualifications:
     (i) The Selling Stockholder has all requisite limited partnership power and
authority to sell, assign, transfer and deliver the Shares delivered by it on
the date hereof;

 



--------------------------------------------------------------------------------



 




     (ii) This Agreement has been duly authorized, executed and delivered by the
Selling Stockholder;
     (iii) Assuming that the Underwriter (a) is a purchaser in good faith and
acquires its interest in the Shares without notice of any adverse claim (within
the meaning of Section 8-105 of the UCC); (b) has purchased the Shares delivered
by the Selling Stockholder to the Depository Trust Company (“DTC”) by making
payment therefore in accordance with this Agreement; and (c) has had the Shares
credited to the securities account or accounts of such Underwriter maintained by
it directly with DTC, the Underwriter will acquire a security entitlement to the
Shares being purchased by it (within the meaning of Section 8-102(a)(17) of the
UCC) and no action based on any “adverse claim” (as defined in Section 8-102 of
the UCC) to such Shares may be asserted against the Underwriter with respect to
such security entitlement;
     (iv) The execution, delivery and performance of this Agreement and the
consummation of the transactions herein contemplated will not result in a breach
or violation of any of the terms and provisions of, or constitute a default
under, the Amended and Restated Agreement of Limited Partnership of Green Equity
Investors II, L.P., dated as of June 30, 1994.
     (v) No consent, approval, authorization or order of, or filing with, any
governmental agency or body or any court is required to be obtained or made by
the Selling Stockholder under any law which, in such counsel’s experience, is
generally applicable to transactions of the type contemplated by this Agreement
for the consummation of the transactions contemplated by this Agreement in
connection with the sale of the Shares sold by it, except such as may be
required under the Securities Act, the Exchange Act and state securities laws;
and
     (vi) The execution, delivery and performance of this Agreement and the
consummation of the transactions herein contemplated will not result in a breach
or violation of any of the terms and provisions of, or constitute a default
under, (a) any statute, any rule or regulation which in such counsel’s
experience, is generally applicable to the transactions of the type contemplated
by this Agreement or (b) any order of any governmental agency or any court
having jurisdiction over the Selling Stockholder identified to us by the Selling
Stockholder.
          In giving such opinion, such counsel may state that, insofar as such
opinion involves factual matters, they have relied, to the extent they deem
proper, upon the representations and warranties contained in this Agreement and
certificates of officers of the Company and its subsidiaries and certificates of
public officials.
          (f) On the Closing Date, the Underwriter shall have received from
Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Underwriter, such
opinion or opinions, dated the Closing Date and addressed to the Underwriter,
with respect to the issuance and sale of the Shares, the Registration Statement,
the Time of Sale Disclosure Package, the Prospectus (together with any
supplement thereto) and other related matters as the Underwriter may

 



--------------------------------------------------------------------------------



 




reasonably require, and the Company and the Selling Stockholder shall have
furnished to such counsel such documents as they request for the purpose of
enabling them to pass upon such matters.
          (g) The Company shall have furnished to the Underwriter a certificate
of the Company, signed by the Chairman of the Board or the President and the
principal financial or accounting officer of the Company, dated the Closing
Date, to the effect that the signers of such certificate have carefully examined
the Registration Statement, the Time of Sale Disclosure Package, the Prospectus,
any supplements to the Prospectus and this Agreement and that:
     (i) The representations and warranties of the Company in this Agreement are
true and correct on and as of the Closing Date with the same effect as if made
on the Closing Date and the Company has complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied at or
prior to the Closing Date;
     (ii) No stop order suspending the effectiveness of the Registration
Statement nor suspending or preventing the use of the Time of Sale Disclosure
Package, the Prospectus or any Issuer Free Writing Prospectus, has been issued
and no proceeding for that purpose have been instituted or, to the Company’s
knowledge, threatened; and
     (iii) Since the date of the most recent financial statements included in
the Time of Sale Disclosure Package or the Prospectus (exclusive of any
supplement thereto), there has been no material adverse effect on the condition
(financial or otherwise), prospects, earnings, business or properties of the
Company and its subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Time of Sale Disclosure Package or the Prospectus (exclusive
of any supplement thereto).
          (h) On the Closing Date, there shall have been furnished to you, the
Underwriter, a certificate or certificates, dated the Closing Date and addressed
to you, signed by the Selling Stockholder to the effect that the representations
and warranties of the Selling Stockholder contained in this Agreement are true
and correct as if made at and as of the Closing Date, and that the Selling
Stockholder has complied with all the agreements and satisfied all the
conditions on the Selling Stockholder’s part to be performed or satisfied at or
prior to the Closing Date.
          (i) The Underwriter shall have received, at the time this Agreement is
executed and at the Closing Date, letters dated the date hereof or the Closing
Date, as the case may be, in form and substance satisfactory to the underwriter
from each of Ernst & Young LLP, KPMG LLP, BDO Dunwoody LLP and Robert Wilson,
independent public accountants, containing statements and information of the
type customarily included in accountants’ comfort letters to underwriters with
respect to the financial statements and certain financial information contained
in the Base Prospectus and the Prospectus.

 



--------------------------------------------------------------------------------



 



          (j) Prior to the Closing Date, the Company and the Selling Stockholder
shall have furnished to the Underwriter such further information, certificates
and documents as the Underwriter may reasonably request.
          (k) Subsequent to the date of this Agreement, there shall not have
been any decrease in the rating of any of the Company’s debt securities by any
“nationally recognized statistical rating organization” (as defined for purposes
of Rule 436(g) under the Securities Act) or any notice given of any intended or
potential decrease in any such rating or of a possible change in any such rating
that does not indicate the direction of the possible change.
          (l) On or after the Time of Sale there shall not have occurred any of
the following: (i) a suspension or limitation in trading of the Company’s Common
Stock by the Commission or the Nasdaq Global Select Market; (ii) a general
suspension or general limitation in trading or setting of minimum prices occurs
on the New York Stock Exchange or the Nasdaq Global Select Market; (iii) a
banking moratorium declared by either the Federal or New York State authorities;
or (iii) an outbreak or escalation of hostilities, declaration by the United
States of a national emergency or war, or other calamity or crisis the effect of
which on the financial markets is such as to make it, in the sole judgment of
the Underwriter, impractical or inadvisable to proceed with the offering or
delivery of the Shares as contemplated by the Time of Sale Disclosure Package
(exclusive of any supplement thereto).
          (m) To avoid a 28% backup withholding tax, the Selling Stockholder
shall have delivered to the Underwriter a properly completed and executed United
States Treasury Department Form W-9 (or other applicable form or statement
specified by Treasury Department regulations in lieu thereof).
          (n) The Underwriter shall have received a certificate, at the Closing
Date, of the Company’s Senior Vice President and Corporate Controller with
respect to certain financial information included in, or incorporated by
reference into, the Prospectus Supplement, in form and substance reasonably
satisfactory to the Underwriter.
          If any of the conditions specified in this Section 7 shall not have
been fulfilled when and as provided in this Agreement, or if any of the opinions
and certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Underwriter and counsel for
the Underwriter, this Agreement and all obligations of the Underwriter hereunder
may be canceled at, or at any time prior to, the Closing Date by the
Underwriter. Notice of such cancellation shall be given to the Company and the
Selling Stockholder in writing or by telephone or facsimile confirmed in
writing.
          8. Reimbursement of Underwriter’s Expenses. If the sale of the Shares
provided for herein is not consummated because any condition to the obligations
of the Underwriter set forth in Section 7 hereof is not satisfied, because of
any termination pursuant to Section 7(l) hereof or because of any refusal,
inability or failure on the part of the Company or the Selling Stockholder to
perform any agreement herein or comply with any provision hereof other than by
reason of a default by any of the Underwriter, the Company will reimburse the
Underwriter on demand for all out-of-pocket expenses (including reasonable fees
and

 



--------------------------------------------------------------------------------



 




disbursements of counsel) that shall have been incurred by it in connection with
the proposed purchase and sale of the Shares. If the Company is required to make
any payments to the Underwriter under this Section 8 because of the Selling
Stockholder’s refusal, inability or failure to satisfy any condition to the
obligations of the Underwriter set forth in Section 7, the Selling Stockholder
shall reimburse the Company on demand for all amounts so paid.
          9. Indemnification and Contribution.
          (a) The Company agrees to indemnify and hold harmless the Underwriter,
the directors, officers, employees and agents of the Underwriter and each person
who controls the Underwriter within the meaning of either the Securities Act or
the Exchange Act against any and all losses, claims, damages or liabilities,
joint or several, to which they or any of them may become subject under the
Securities Act, the Exchange Act or other Federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, including the information deemed to be a part of the
Registration Statement at the time of effectiveness and at any subsequent time
pursuant to Rules 430A, 430B and 430C of the Securities Act, if applicable, any
preliminary prospectus, the Time of Sale Disclosure Package, the Prospectus, or
any amendment or supplement thereto (including any documents filed under the
Exchange Act and deemed to be incorporated by reference into the Prospectus), or
any Issuer Free Writing Prospectus or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
agrees to reimburse each such indemnified party, as incurred, for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of the Underwriter or the Selling Stockholder
specifically for inclusion therein. This indemnity agreement will be in addition
to any liability which the Company may otherwise have.
          (b) The Selling Stockholder agrees to indemnify and hold harmless the
Company, each of its directors, each of its officers who signs the Registration
Statement, the Underwriter, the directors, officers, employees, affiliates and
agents of the Underwriter and each person who controls the Underwriter within
the meaning of either the Securities Act or the Exchange Act to the same extent
as the foregoing indemnity from the Company to the Underwriter, but only with
reference to written information furnished to the Company by or on behalf of the
Selling Stockholder specifically for inclusion in the documents referred to in
the foregoing indemnity; provided that the liability of the Selling Stockholder
under this Section 9 shall be limited to an amount equal to the gross proceeds
after deducting underwriting discounts and commissions but before deducting
expenses, to the Selling Stockholder from the sale of the Shares hereunder. This
indemnity agreement will be in addition to any liability which the Selling
Stockholder may otherwise have.

 



--------------------------------------------------------------------------------



 



          (c) The Underwriter agrees to indemnify and hold harmless the Company,
each of its directors, each of its officers who signs the Registration
Statement, and each person who controls the Company within the meaning of either
the Securities Act or the Exchange Act and the Selling Stockholder and each
person who controls the Selling Stockholder within the meaning of either the
Securities Act or the Exchange Act to the same extent as the foregoing indemnity
from the Company and the Selling Stockholder to the Underwriter, but only with
reference to information relating to the Underwriter furnished to the Company in
writing by the Underwriter expressly for use in the Registration Statement, any
preliminary prospectus, the Time of Sale Disclosure Package, the Prospectus, or
any amendment or supplement thereto. This indemnity agreement will be in
addition to any liability which any Underwriter may otherwise have. The Company
and the Selling Stockholder acknowledge that the statements set forth in the
second to the last paragraph of the cover page regarding delivery of the Shares
and, under the heading “Underwriting”, (i) the sentences related to concessions
and (ii) the paragraph related to stabilization and covering transactions in the
Prospectus constitute the only information furnished in writing by or on behalf
of the Underwriter.
          (d) Promptly after receipt by an indemnified party under this
Section 9 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 9, notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve it from liability under paragraphs (a), (b) or (c) of this
Section 9, as the case may be, unless and to the extent it did not otherwise
learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligations provided in paragraph (a),
(b) or (c) above, as the case may be. The indemnifying party shall be entitled
to appoint counsel of the indemnifying party’s choice at the indemnifying
party’s expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be satisfactory to the indemnified
party. Notwithstanding the indemnifying party’s election to appoint counsel to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest, (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party, (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. It is understood that no Indemnifying Person shall,
in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any

 



--------------------------------------------------------------------------------



 




local counsel) for all Indemnified Persons and that all such fees and expenses
shall be reimbursed as they are incurred. An indemnifying party will not,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding and does not include a statement as to or an admission of
fault, culpability or failure to act by or on behalf of the indemnified party.
          (e) In the event that the indemnity provided in paragraph (a), (b) or
(c) in this Section 9, as the case may be, is unavailable to or insufficient to
hold harmless an indemnified party for any reason, the Company, the Selling
Stockholder and the Underwriter agree to contribute to the aggregate losses,
claims, damages and liabilities (including legal or other expenses reasonably
incurred in connection with investigating or defending same) (collectively
“Losses") to which the Company, the Selling Stockholder and the Underwriter may
be subject in such proportion as is appropriate to reflect the relative benefits
received by the Company, by the Selling Stockholder and by the Underwriter from
the offering of the Shares. If the allocation provided by the immediately
preceding sentence is unavailable for any reason, the Company, the Selling
Stockholder and the Underwriter shall contribute in such proportion as is
appropriate to reflect not only such relative benefits received but also the
relative fault of the Company, of the Selling Stockholder and of the Underwriter
in connection with the statements or omissions which resulted in such Losses as
well as any other relevant equitable considerations. Benefits received by the
Company and by the Selling Stockholder shall be deemed to be equal to the total
net proceeds from the offering (before deducting expenses) received by each of
them, and benefits received by the Underwriter shall be deemed to be equal to
the total underwriting discounts and commissions, in each case as set forth on
the cover page of the Prospectus. Relative fault shall be determined by
reference to, among other things, whether any untrue or any alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information provided by the Company and the Selling
Stockholder on the one hand or the Underwriter on the other, the intent of the
parties and their relative knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The Company, the Selling
Stockholder and the Underwriter agree that it would not be just and equitable if
contribution were determined by pro rata allocation or any other method of
allocation which does not take account of the equitable considerations referred
to above. Notwithstanding the provisions of this paragraph (e), no person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 9,
each person who controls an Underwriter within the meaning of either the
Securities Act or the Exchange Act and each director, officer, employee and
agent of an Underwriter shall have the same rights to contribution as such
Underwriter, and each person who controls the Company within the meaning of
either the Securities Act or the Exchange Act, each officer of the Company who
shall have signed the Registration Statement and each director of the Company
shall have the same rights to contribution as the Company, subject in each case
to the applicable terms and conditions of this paragraph (e). Notwithstanding
the provisions of this Section 9, in no event shall the Underwriter be required
to contribute any amount in excess of the

 



--------------------------------------------------------------------------------



 




underwriting discount or commission applicable to the Shares purchased by the
Underwriter hereunder.
          (f) Nothing in this Section 9 is intended to or shall limit the
indemnification and contribution obligations of the Company and the Selling
Stockholder, but only as between themselves, as provided in the Second Amended
and Restated Stockholders Agreement by and among the Company, the Selling
Stockholder and the other parties named therein, dated as of November 23, 2003,
as amended on March 11, 2004, April 14, 2004 and July 6, 2004.
          10. Representations and Indemnities to Survive. The respective
agreements, representations, warranties, indemnities and other statements of the
Company or its officers, of the Selling Stockholder and of the Underwriter set
forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of any Underwriter,
the Selling Stockholder or the Company or any of the officers, directors,
employees, agents or controlling persons referred to in Section 9 hereof, and
will survive delivery of and payment for the Shares. The provisions of
Sections 8 and 9 hereof shall survive the termination or cancellation of this
Agreement.
          11. Notices. All communications hereunder will be in writing and
effective only on receipt, and, if sent to the Underwriter, will be mailed or
delivered to Wachovia Capital Markets, LLC, 375 Park Avenue, 4th Floor, New
York, New York 10152, Attention: Lear Beyer, Equity Syndicate Department or, if
sent to the Company, will be mailed, delivered or telefaxed to it at Dollar
Financial Corp., 1436 Lancaster Avenue, Berwyn, Pennsylvania 19312-1288
Attention: Donald F. Gayhardt, President (telefax no. 610-296-0991) and
confirmation to: Barry M. Abelson, Esq., Pepper Hamilton LLP, 3000 Two Logan
Square, 18th and Arch Streets, Philadelphia, PA 19103-2799; if sent to the
Selling Stockholder, will be mailed, delivered or telefaxed to it at Leonard
Green & Partners, L.P., 11111 Santa Monica Boulevard, Suite 2000, Los Angeles,
California 90025, Attention: Jonathan Seiffer (telefax no. (310) 954-0404), or
in each case to such other address as the person to be notified may have
requested in writing. Any party to this Agreement may change such address for
notices by sending to the parties to this Agreement written notice of a new
address for such purpose.
          12. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the
officers, directors, employees, agents and controlling persons referred to in
Section 9 hereof, and no other person will have any right or obligation
hereunder.
          13. No Advisory or Fiduciary Responsibility. Each of the Company and
the Selling Stockholder acknowledges and agrees that: (i) the purchase and sale
of the Shares pursuant to this Agreement, including the determination of the
public offering price of the Shares and any related discounts and commissions,
is an arm’s-length commercial transaction between the Company and the Selling
Stockholder, on the one hand, and the Underwriter, on the other hand, and the
Company and the Selling Stockholder are capable of evaluating and understanding
and understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction the Underwriter
is and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary of the Company, the Selling Stockholder or their

 



--------------------------------------------------------------------------------



 




respective affiliates, stockholders, creditors or employees or any other party;
(iii) the Underwriter has not assumed and will not assume an advisory, agency or
fiduciary responsibility in favor of the Company or the Selling Stockholder with
respect to any of the transactions contemplated hereby or the process leading
thereto (irrespective of whether the Underwriter has advised or is currently
advising the Company or the Selling Stockholder on other matters) and the
Underwriter does not have any obligation to the Company or the Selling
Stockholder with respect to the offering contemplated hereby except the
obligations expressly set forth in this Agreement; (iv) the Underwriter and its
affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company and the Selling Stockholder and
that the Underwriter has no obligation to disclose any of such interests by
virtue of the transactions contemplated hereby; and (v) the Underwriter has not
provided any legal, accounting, regulatory or tax advice with respect to the
offering contemplated hereby and the Company and the Selling Stockholder have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they deemed appropriate.
          14. Applicable Law. This Agreement will be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed within the State of New York.
          15. Counterparts. This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.
          16. Headings. The section headings used herein are for convenience
only and shall not affect the construction hereof.
          17. Definitions. The terms which follow, when used in this Agreement,
shall have the meanings indicated.
     “Business Day” shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in New York City.

 



--------------------------------------------------------------------------------



 



Please sign and return to the Company the enclosed duplicates of this letter
whereupon this letter will become a binding agreement between the Company, the
Selling Stockholder and the Underwriter in accordance with its terms.

            Very truly yours,

Dollar Financial Corp.
      By:   /s/ Jeffrey Weiss       Name:   Jeffrey Weiss        Title:   Chief
Executive Officer        Green Equity Investors II, L.P.
      By: Grand Avenue Capital Partners, L.P.,
its General Partner       By: Grand Avenue Capital Corporation, the General
Partner of Grand Avenue Capital Partners, L.P.       By:   /s/ Jonathan A.
Seiffer       Name:   Jonathan A. Seiffer        Title:   Senior Vice President 
   

            Confirmed as of the date first above mentioned.

Wachovia Capital Markets, LLC
      By:   /s/ Lear Beyer       Name:   Lear Beyer       Title:   Managing
Director    

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Issuer Free Writing Prospectuses

S-33



--------------------------------------------------------------------------------



 



SCHEDULE II
Pricing Information
Number of Shares: 5,490,000
The underwriter may offer the shares of common stock from time to time in one or
more transactions on the Nasdaq Global Select Market, in the over-the-counter
market or through negotiated transactions at market prices or at negotiated
prices.
Underwriter: Wachovia Capital Markets, LLC

A-1



--------------------------------------------------------------------------------



 



EXHIBIT A
List of Covered Domestic Subsidiaries

          Covered Guarantors   State of Incorporation  
Dollar Financial Corp.
  Delaware
Check Mart of Pennsylvania, Inc.
  Pennsylvania
DFG Canada, Inc.
  Delaware
DFG International, Inc.
  Delaware
DFG World, Inc.
  Delaware
Dollar Financial Insurance Corp.
  Pennsylvania
Financial Exchange Company of Pennsylvania, Inc.
  Pennsylvania
Financial Exchange Company of Pittsburgh, Inc.
  Delaware
Financial Exchange Company of Virginia, Inc.
  Delaware
Monetary Management Corporation of Pennsylvania
  Delaware
Monetary Management of California, Inc.
  Delaware
Monetary Management of New York, Inc.
  New York
MoneyMart, Inc.
  Delaware
PD Recovery, Inc.
  Pennsylvania
Pacific Ring Enterprises, Inc.
  California
We The People USA, Inc.
  Delaware

A-2